UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                          )
RONALD WORTHAM,                           )
                                          )
             Plaintiff,                   )
                                          )
       v.                                 )      Civil Action No. 13-1385 (KBJ)
                                          )
UNITED STATES PAROLE                      )
COMMISSION, et al.,                       )
                                          )
             Defendants.                  )
                                          )

                              MEMORANDUM OPINION

       Plaintiff, who is serving a 24-year prison term, brings this action pro se under 42

U.S.C § 1983 against the Commissioner of the United States Parole Commission and

four current and former Parole Hearing Examiners (collectively, “Defendants”), in both

their individual and official capacities. (See A Civil Action (pursuant to § 1983), ECF

No. 1, at 1-2.)    Plaintiff alleges that Defendants “collusively denied and deprived

Plaintiff his substantive rights to liberty, due process, and equal protection to the

United States Constitution” by denying to release him from prison on parole. (Id. at

11.)   He seeks both monetary damages and an injunction requiring his immediate

release from prison. (Id. at 9, 11.)

       In response to Plaintiff’s complaint, Defendants filed a Motion to Dismiss or for

Summary Judgment. (See Mem. in Supp. of Defs.’ Mot. to Dismiss or for Summ. J.,

ECF No. 10-1 (“Defs.’ Mem.”).) In their motion, Defendants argue that because

Plaintiff “challeng[es] the fact or duration of his confinement,” he must litigate his

claims through a Petition for a Writ of Habeas Corpus under 28 U.S.C. § 2241 rather
than through an action under Section 1983. (Id. at 10.) See Wilkinson v. Dotson, 544

U.S. 74, 78 (2005) (“This Court has held that a prisoner in state custody cannot use a

§ 1983 action to challenge the fact or duration of his confinement[;] [h]e must seek

federal habeas corpus relief (or appropriate state relief) instead.” (internal quotation

marks and citations omitted)). In response to the motion, Plaintiff concedes that he

cannot maintain a claim under Section 1983 for denial of parole, stating that he “now

understands [that] the judicial process and vehicle for challenging the duration and

lawfulness of confinement [is] a [Petition for] a Writ of Habeas Corpus under 28 U.S.C.

§ 2241.” (Pl.’s Mot. to Dismiss, ECF No. 11 (“Pl.’s Mot.”), at 1.) He moves for

dismissal of his own complaint, presumably under Federal Rule of Civil Procedure

41(a)(2), because Defendants have filed a motion for summary judgment, which

precludes voluntary dismissal under Rule 41(a)(1)(A)(i). (Id.)

       Because there is no dispute that Plaintiff cannot bring a claim for damages and

injunctive relief under Section 1983 based on the facts he pleads in his complaint and

must instead file a Petition for Writ of Habeas Corpus, the Court will grant this aspect

of Plaintiff’s Motion to Dismiss. Moreover, in light of this dismissal, the Court will

also deny as moot Plaintiff’s Motion to Appoint Counsel (ECF No. 4) and Defendants’

Motion to Dismiss.

       In his motion, Plaintiff also asks that this Court “dismiss the filing fee” (Pl.’s

Mot. at 1), which the Court construes as a request to vacate the assessment order filed

on September 12, 2013, in accordance with the filing fee provisions of the Prison

Litigation Reform Act (“PLRA”), 28 U.S.C. § 1915(b). (See Order, ECF No. 5.)

Through the PLRA, Congress has mandated that a prisoner who brings a civil action

                                             2
“pay the full amount of a filing fee.” 28 U.S.C. § 1915(b)(1). The Court has no

authority to excuse any prisoner from fully satisfying this financial obligation. See In

re Smith, 114 F.3d 1247, 1250 (D.C. Cir. 1997) (holding that payment of the filing fee

“is required in every case in which a prisoner proceeding in forma pauperis brings a

civil action.”) (internal quotation marks omitted); see also 28 U.S.C. § 1915(b)(1)-(2)

(establishing formula under which prisoner who cannot prepay the filing fee is

obligated to pay a partial initial filing fee and then make monthly payments); Goins v.

Decaro, 241 F.3d 260, 260-61 (2d Cir. 2001) (denying inmates’ requests for refund of

partially-paid filing fees and cancellation of remain amounts due following withdrawal

of their appeals because excusing inmates from their obligation to pay filing fees would

be “inconsistent with Congress’s objectives in enacting the PLRA.”). Accordingly, the

Court will deny this aspect of Plaintiff’s Motion to Dismiss.

      A separate, final order accompanies the Memorandum Opinion.


DATE: May 1, 2014                               Ketanji Brown Jackson
                                                KETANJI BROWN JACKSON
                                                United States District Judge




                                            3